DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 29 November 2021. The submission, however, is improper and has not been entered because continued examination under 37 CFR 1.114 does not apply to an application unless prosecution in the application is closed which is not the case.  The RCE was accompanied by a reply to a non-final Office Action and therefore could be entered and considered under 37 CFR 1.111 as a supplemental reply.  It is to be noted however that supplemental replies will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of § 1.111(b) which states The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) Cancellation of a claim(s);
(B) Adoption of the examiner suggestion(s);
(C) Placement of the application in condition for allowance;
(D) Reply to an Office requirement made after the first reply was filed;
e.g., typographical errors); or
(F) Simplification of issues for appeal.
The supplemental reply filed 29 November 2021 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii).  
During an interview conducted on 18 November 2021 the Examiner suggested the applicant consider reciting some structural elements in the invention elected 18 January 2021 the claims of which are directed to a method of cooking meat using a two-tier cooking apparatus.  Whilst in the reply dated 29 November 2021 the applicant did adopt the examiner’s suggestions with respect to the elected method claims, the applicant also added additional claims 41 – 47 directed to a two tiered cooking apparatus which additional claims were not suggested by the Examiner and are directed to a non-elected invention.  Therefore, this Office Action is in response to the amendment filed April 2, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 5, lines 3, 4 recites the limitation, “the perforated platform” and it is unclear which perforated platform is being referred to.  Claim 5 further recites that the downwardly extending are formed from the perforated platform, and then states that said downwardly extending supports would mate with notches of the perforated platform.  It is not clear as to how the downwardly extending supports are connected to and separate from the perforated platform at the same time.
Regarding claim 7, it is unclear if the “a lower cooking surface” is the same “lower cooking surface” recited in claim 1 or an entirely different lower cooking surface.
Regarding claim 8, there is no antecedent basis for the term “the upper meat”.
Regarding claim 8, it is unclear if the upper meat is the same as the second meat recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 – 8, 21 – 33, and 36 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Caliva US 4,061,083.
Regarding claims 1, 25, and 32, Kolb discloses a two-tier cooking apparatus (410) which includes a lower cooking surface (190) and a perforated platform (420) (fig. 12).  The two-tier cooking apparatus would be positioned within a cooking appliance (fig. 21) (paragraph [0082]).  In order to use the two-tier cooking apparatus (410) to cook meat, which is to say to perform a method of cooking said meat, one would necessarily have to place a first meat (448), which would have a first fat content, on the lower cooking surface (225) of the two-tier cooking apparatus (410), place the perforated platform (420) of the two-tier cooking apparatus above the first meat (448), and then place a second meat having a second fat content, on the perforated platform positioned above the lower cooking surface.  In order for cooking to take place the first meat and the second meat would necessarily have to be heated in the cooking appliance which would cause fat from the second meat to drip down onto the first meat which would baste the first meat.  The perforated platform includes perforations (435) sufficiently small so that the second meat does not fall through though and, whilst the figures are not to scale, obviously sufficiently large so that fat from the second meat would pass through the perforations and onto the first meat (paragraph [0082], fig. 12 and 21).  Mauer provides further evidence that it was conventional and well established in the art to baste a first meat by heating first and second meats so that the fat from the second meat would drip down onto the first meat to baste said first meat (col. 6, ln 62 – col. 7, ln 2).
Claims 1, 25, and 32 differ from Kolb as further evidenced by Mauer in the second meat having a second fat content higher that the first fat content of the first meat.  
Caliva discloses a method of cooking meat using a two-tier cooking apparatus including a lower cooking surface (26) and a second cooking surface (28) higher than the lower cooking surface, said second cooking surface being a perforated platform (apertures 48) (fig. 1).  A first meat (item 52) having a first fat content is placed on the lower cooking surface and a second material (basting) sourced from meat, i.e. made up of drippings from the first meat (roasting item or from other sources) is positioned above the lower cooking surface.  The second sourced from meat material would obviously contain a concentrated fat content greater than the remaining fat content of first meat item since the contained fat of the first meat would be rendered out during cooking.  The first meat and the second, sourced from meat, material are heated in the cooking appliance so that the fat (drippings) from the second material drip down onto the first meat to baste the first meat.  Caliva further discloses the second meat based material is contained when applied, which is to say that the perforated platform includes perforations sufficiently small so that the second meat based material does not fall through and sufficiently large to that fat (drippings) from the second meat based material pass through the perforations and onto the first meat (col. 2, ln 63 – col. 3, ln 14).  Caliva is providing a meat based second material, which is seen to necessarily have a higher fat content than a first meat as set forth above, for the art recognized functions of dripping down onto the first meat in order to baste the first meat to achieve even, economical, and uniform basting results, all of which are applicant’s reasons for doing so as well.  To therefore modify Kolb as further evidenced by Mauer and use a meat based second material which would necessarily have a higher fat content than a first meat above the first meat so that when heated said second meat based material 
Further regarding claim 32, since Kolb as further evidenced by Mauer in view of Caliva disclose the basting system would be operated in a cooking appliance (‘010, fig. 21) it would have been obvious to preheat the cooking appliance comprising the basting system in order for the first food item to be properly and uniformly basted, due to the uniformity of temperature as a result of preheating the cooking applicance.
Regarding claim 3, Kolb as further evidenced by Mauer in view of Caliva disclose the firs meat and the second meat would be heated in an enclosure (‘010, fig. 12).
Regarding claims 6 and 27, Kolb as further evidenced by Mauer in view of Caliva disclose the first meat and the second meat would be heated within a barbecue grill (‘010, fig. 20).
Regarding claim 7, Kolb as further evidenced by Mauer in view of Caliva disclose the first meat having a first fat content would be placed within first recess (225) (‘010, paragraph [0071] and fig. 12) which recess would be considered a roasting pan.
Regarding claim 8, Kolb as further evidenced by Mauer in view of Caliva disclose that it was common and conventional to place a food source that releases a seasoning 
Regarding claims 21 and 28, Kolb as further evidenced by Mauer in view of Caliva disclose the perforated platform would have a sidewall (‘010, 437) which would be seen as downwardly extending supports.  Since the first meat is resting on a lower cooking surface (‘010, fig. 12 reference sign 225) Kolb as further evidenced by Mauer in view of Caliva disclose positioning the downwardly extending supports on the lower cooking surface.
Regarding claim 22, Kolb as further evidenced by Mauer in view of Caliva disclose heating the first meat and the second meat would comprise heating said meats not in an enclosed space (‘010, fig, 1).
Regarding claims 23 and 29, Kolb as further evidenced by Mauer in view of Caliva disclose the perforated platform (420) would be supported on lips (perimeter lip 439) (‘010, paragraph [0082], and fig. 12).
Regarding claims 24 and 26, Kolb as further evidenced by Mauer in view of Caliva disclose it would have been common and conventional for the second meat further to comprise seasonings (salt, pepper) (‘083, col. 4, ln 33).
Regarding claim 30, Kolb as further evidenced by Mauer in view of Caliva disclose the perforated platform would have elongated perforations (230) (‘010, paragraph [0072] and fug, 4).  Further, once it was known to provide perforations in the perforated platform it is not seen that patentability would be predicated on the particular shape of the perforations.  The particular shape of the perforations is something which the ordinarily skilled artisan would have found obvious absent persuasive evidence that 
Regarding claim 31, Kolb as further evidenced by Mauer in view of Caliva disclose the perforated platform would have a circular shape (‘010, fig. 7).
Regarding claim 33, in that Kolb as further evidenced by Mauer in view of Caliva disclose the first meat would be contained in the housing comprising the perforated platform and the lower surface the first meat is placed on is covered by said housing at which point said lower surface forms the bottom, i.e. floor of said housing, it is seen that placing the first meat having a first fat content comprises placing the first meat on the bottom of the housing (‘010, fig. 12).
Regarding claim 36, Kolb as further evidenced by Mauer in view of Caliva disclose the lower cooking surface would include a wall (recess 225) surrounding the lower cooking surface (‘010, paragraph [0071] and fig. 12).  Supports (gripping members 300) extend from the perforated platform and placing the perforated platform comprises placing the perforated platform such that the supports are supported by the wall (‘010, fig. 12).
Regarding claims 37 and 38, Kolb as further evidenced by Mauer in view of Caliva disclose the supports (gripping members 300) extend from the perforated platform in a first direction (approximately horizontal) and there would be lips (439) extending in a second direction (approximately vertically) from a distal end of the supports (‘010, paragraph [0082] and fig. 12).  Whilst it is the supports (gripping member 300) that are bent over the wall surrounding the lower cooking surface it is also seen that use of said supports to surround the lower cooking surface would not have .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Caliva US 4,061,083 in view of Mor et al. US 6,588,324.
Claims 2 and 4 differ from Kolb as further evidenced by Mauer in view of Caliva in placing the perforated platform above the first meat includes placing a perforated plated platform including downwardly extending supports, and positioning the downwardly extending supports onto the first meat.  
Mor discloses a two-tier cooking apparatus which includes a lower cooking surface (21, col. 3, ln 11-12) and a perforated platform (collector 30,109), the two-tiered cooking apparatus would be positioned within a cooking appliance, and a first meat having a first fat content is placed on the lower cooking surface (as seen in fig. 1).  The perforated platform has downwardly extending supports (needle feet 114) which downwardly extending supports are positioned onto the first meat.  Since the supports of Mor are thin, that is to say said supports are referred to as “needle feet”, it would appear the downwardly extending supports would necessarily bend when contacting thicker pieces of meat or bones therein (col. 3, ln 43 – 48).   
Once it was known to provide a two-tiered cooking apparatus with a perforated platform and that both perforated platforms would be used for the art recognized function of allowing drippings such as fat and seasoning to baste a first meat during a cooking process the simple substitution of one known perforated platform, that is the An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP § 2144.06).  Further it would be seen that the substitution of the perforated platform of Mor would increase the utility of the two-tiered cooking apparatus by reducing the amount of equipment required to perform the method.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Caliva US 4,061,083 as further evidenced by West et al. US 3,713,378.
Regarding claims 34 and 35, Kolb as further evidenced by Mauer in view of Caliva disclose the two tiered cooking apparatus would be placed directly on a surface (160) of a heat source (‘010, paragraph [0077]) in which case any drippings from the first meat and any basting liquid dripping from the second meat would collect on the surface of the heat source creating at best a liquid mess that would have to be cleaned up and at worst possibly create a dangerous situation that could lead to a fire making it obvious to have placed the first meat in on the bottom of the housing on the bottom of a turkey roasting pan.  West provides further evidence that it was old, conventional, and well known in the art to place a first meat on the bottom of a turkey roasting pan (col. 2, ln 32 – 35 and fig. 8).  
Further regarding claim 35, it follows from the further evidence provided by West that since to avoid a mess during the cooking process, which one would have to clean 
Response to Arguments
Applicant’s arguments with respect to the claims have been fully and carefully considered but are moot because the new ground of rejection does not rely on the combination of art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-31495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792